Order entered November 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01085-CV

                  MOMENTIS U.S. CORPORATION, ET AL., Appellants

                                               V.

                     PERISSOS HOLDINGS, INC., ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03025-M

                                           ORDER
       We GRANT appellees’ November 12, 2013 third motion for an extension of time to file

a brief. Appellees shall file their brief on or before December 9, 2013. We caution appellees

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE